DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-6 (labeled pages 8-13) in the Applicant Arguments/Remarks Made in an Amendment filed 2/25/21 with emphasis on the newly amended language, the claims filed 2/25/21, and the claim language below.  Concerning the argument against the Provencher reference (US 2018/0013311, cited in the prior office actions), please note that the phrase “supply a current to the coil antenna to allow the coil antenna to emit heat” is still considered to be met by Provencher.  For example, Provencher recites “In response to detecting that the device is below a given threshold temperature and in response to other information such as information on which applications are running on the device, the device may supply drive current signals to the coil to heat the battery and improve battery performance” (para 0005 and abstract).  Please also refer to the citations and response to arguments section provided in the prior office action for further clarification.  However, the amended claim language places the application in condition for allowance.
Claim 1 recites an electronic device comprising: a battery; a temperature sensor; a charging circuit configured to charge the battery; a coil antenna; and at least one processor 
Claim 12 recites a method of charging a battery of an electronic device, the method comprising: measuring a temperature corresponding to at least a part of the electronic device by using a temperature sensor; charging the battery depending on a first charging characteristic by using a charging circuit, when the temperature satisfies a first specified condition; supplying a current to a coil antenna to allow the coil antenna to emit heat, when the temperature satisfies the first specified condition; and charging the battery depending on a second charging characteristic by using the charging circuit, when the temperature satisfies a second specified condition, after the current is supplied, wherein a temperature range of the first specified condition is lower than a temperature range of the second specified condition, and wherein the second charging characteristic includes a charging power, a charging current, and a fully charged voltage higher than a charging power, a charging current, and a fully charged voltage of the first charging characteristic.

The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/EDWARD TSO/Primary Examiner, Art Unit 2859